
	
		IV
		111th CONGRESS
		2d Session
		H. RES. 1282
		IN THE HOUSE OF REPRESENTATIVES
		
			April 21, 2010
			Mr. Blunt (for
			 himself, Mr. Boren,
			 Mr. Ryan of Wisconsin,
			 Mr. Miller of Florida, and
			 Mr. Ross) submitted the following
			 resolution; which was referred to the Committee on Natural Resources, and in
			 addition to the Committee on Transportation and Infrastructure, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives that the promotion of recreational fishing and boating should
		  be a national priority, and for other purposes.
	
	
		Whereas the United States is fortunate to possess a wealth
			 of natural resources and has a long history of stewardship of those
			 resources;
		Whereas just as a farmer carefully tends the land on which
			 his survival depends, many of the Nation’s best resource stewards are those who
			 use the resource and for whom the resource holds intrinsic value for
			 sustenance, survival, or cultural tradition;
		Whereas recreational fishermen (both men and women) are
			 prime examples of responsible resource stewards, as they place an extremely
			 high value on the quality and existence of the Nation’s coastal waters and
			 freshwater resources;
		Whereas recreational fishermen respect the Nation’s marine
			 and freshwater habitats because they know that in order for these ecosystems to
			 sustain the aquatic life and natural wonder for which they are sought, these
			 resources must be protected and carefully managed;
		Whereas fishing as a pastime in the United States boasts
			 strong support, with 93 percent of Americans indicating they support legal
			 recreational fishing, and it is an activity that is enjoyed by Americans across
			 all age, gender, socioeconomic, and ethnic distinctions;
		Whereas recreational fishermen contribute significantly to
			 the national and regional economies through expenditures related to equipment
			 and gear, fuel, lodging, and food, with current total sportfishing-related
			 expenditures exceeding $125 billion and supporting over 1 million jobs;
		Whereas President Obama created an Interagency Ocean
			 Policy Task Force in June 2009 and charged the Task Force with recommending a
			 national policy to ensure the protection, maintenance, and restoration of
			 oceans, coasts, and the Great Lakes;
		Whereas the Task Force has issued two reports since its
			 creation: the Interim Report of the Interagency Ocean Policy Task Force and the
			 Interim Framework for Effective Coastal and Marine Spatial Planning;
		Whereas in each of these reports the Task Force failed to
			 expressly recognize the promotion of responsibly regulated recreational fishing
			 as a national priority for the oceans, coasts, and the Great Lakes; and
		Whereas without recognition of the promotion of
			 recreational fishing as a national priority, recreational fishing opportunities
			 could become more limited, curtailed, or even potentially eliminated: Now,
			 therefore, be it
		
	
		That it is the sense of the House of
			 Representatives that—
			(1)continued access
			 to public waters for recreational fishing and boating should be a national
			 priority;
			(2)the final report of the Interagency Ocean
			 Policy Task Force should include the promotion of recreational fishing and
			 boating as a national priority; and
			(3)in implementing the recommendations of the
			 Interagency Ocean Policy Task Force, the President should take necessary
			 actions to provide for the promotion of recreational fishing and
			 boating.
			
